UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6139


VICTOR GLEN WILKES,

                Petitioner - Appellant,

          v.

WARDEN, FCI EDGEFIELD,

                Respondent – Appellee,

          and

UNITED STATES OF AMERICA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Terry L. Wooten, Chief District
Judge. (8:12-cv-03046-TLW)


Submitted:   May 30, 2013                     Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Glen Wilkes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Victor Glen Wilkes, a federal prisoner, appeals the

district   court’s    order   accepting    the     recommendation       of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.         We have reviewed the record

and find no reversible error.         We further find that the district

court correctly rejected Wilkes’ alternative request for a writ

of audita querela because he had available another remedy, a 28

U.S.C.A. § 2255 (West Supp. 2012) motion. *         Accordingly, although

we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.              Wilkes v. Warden, No.

8:12-cv-03046-TLW (D.S.C. Dec. 10, 2012; Jan. 16, 2013).                       We

dispense   with     oral   argument    because     the    facts   and        legal

contentions   are    adequately   presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




     *
       The fact that Wilkes cannot proceed under § 2255 unless he
obtains authorization from this court to file a successive
motion does not alter this conclusion. United States v. Valdez–
Pacheco, 237 F.3d 1077, 1080 (9th Cir. 2001) (“We agree with our
sister circuits . . . that a federal prisoner may not challenge
a conviction or sentence by way of a petition for a writ of
audita   querela  when   that  challenge   is   cognizable  under
§ 2255.”).



                                      2